Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 19, 2016

The Court of Appeals hereby passes the following order:

A16A1945. KAPPELMEIER v. THE STATE.

      On September 21, 2015, Gottfried Kappelmeir filed a notice of appeal from an
order of the State Court of Gwinnett County, which entered a judgment of conviction
on the appellant’s nolo contendere plea to violating OCGA § 40-6-48 (1), making an
unsafe lane change, and which imposed a sentence of ten hours of community service.
In his notice of appeal, the appellant stated that the appellate record (as designated
in the attached “Exhibit “A”) should include a list of specific pleadings and
documents. “Exhibit A” expressly states that the record, however, included “no
transcripts.” The appeal was docketed in this Court on June 20, 2016, and the clerk
submitted the record to this court electronically. The record index again noted that the
appellate record included “no transcripts.”
      After the appellant failed to timely file his appellate brief and enumeration of
errors as required by Court of Appeals Rules 22 (a) and 23 (a), this Court ordered the
appellant to file those pleadings by July 25, 2016, or this Court would dismiss the
appeal instanter. The appellant untimely filed his brief on July 28, 2016. The untimely
brief contained no allegation of legal error with respect to the judgment of conviction;
rather, it complained only that “the lower court failed to file a case specific
transcript[.]”1 Further, the brief does not comply with Court of Appeals Rule 25 as to

      1
        It is unclear from the record before us whether the appellant’s plea hearing
was transcribed. In misdemeanor cases, transcription of proceedings is discretionary.
OCGA § 5-6-41 (b). “[W]here the trial court, sua sponte, has not ordered
[transcription], the indigent defendant, on trial on a misdemeanor charge, must make
a request or motion to the trial court that the evidence and proceedings be reported
both form and content.
       On August 10, 2016, the appellant filed a “motion to supplement.” The
appellant, citing OCGA § 9-11-15, asserted that “the right to amend is very broad.”
It is unclear from the motion, however, what the appellant sought to amend (e.g., his
brief or the record). It is equally unclear what the appellant wished to add to the
appellate record or to his untimely brief. He provides no citation to the record below,
he makes no legal argument that would be relevant to the judgment appealed, and he
cites to no pertinent legal authority.
       On August 12, 2016, the State filed a motion to dismiss the appeal, citing the
appellant’s failure to comply with this Court’s order. Although this Court is reluctant
to dismiss for procedural irregularities an appellant’s first appeal of right in a criminal
case, the appellant is no ordinary pro se appellant nor is he a stranger to this Court.
He has filed more than 20 actions in this Court, many of which lacked merit and were
summarily dismissed. . The appellant has been advised of this Court’s power to
impose sanctions upon a party who fails to comply with the rules or orders of this
Court or who files frivolous appeals. In fact, this Court imposed a $250 penalty
against the appellant in 2013 for filing a frivolous application for discretionary
appeal. Given that the appellant has failed to comply with the Court’s order to timely
file a proper appellate brief and enumeration of errors, the instant appeal is hereby
ordered DISMISSED. The appellant’s motion to supplement is denied as moot.




and transcribed.” Parker v. State, 154 Ga. App. 668, 669 (1) (269 SE2d 518) (1980).
The appellant has not argued that he requested transcription of his plea proceedings.
The record before us only shows that “no transcripts” would be included in the
appellate record.
Court of Appeals of the State of Georgia
                                     08/19/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.